
	

113 HR 5264 IH: To amend the Internal Revenue Code of 1986 to make the work opportunity credit permanent.
U.S. House of Representatives
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5264
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2014
			Mr. Schock (for himself and Mr. Rangel) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make the work opportunity credit permanent.
	
	
		1.Work opportunity credit made permanent
			(a)In generalSection 51(c) of the Internal Revenue Code of 1986 is amended by striking paragraph (4) and
			 redesignating paragraph (5) as paragraph (4).
			(b)Effective dateThe amendments made by this section shall apply to individuals who begin for the employer after
			 December 31, 2013.
			
